Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hollie, J.), rendered March 21, 2006, convicting him of robbery in the first degree (two counts), robbery in the third degree, criminal possession of stolen property in the third degree, criminal possession of stolen property in the fourth degree, and criminal mischief in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US *899946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s contentions that he was denied a fair trial by the prosecutor’s summation and the trial court’s response to a jury note are without merit (see People v Barboza, 24 AD3d 460, 461 [2005]; People v Pannell, 3 AD3d 541, 542-543 [2004]). Skelos, J.P., Fisher, Miller and Eng, JJ., concur.